UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1674


CHARLES NCHAW NDAH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 20, 2011              Decided:   January 5, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Celestine Tatung, AMITY, KUM & SULEMAN, PA, Greenbelt, Maryland,
for Petitioner. Tony West, Assistant Attorney General, Blair T.
O’Connor, Assistant Director, Joseph D. Hardy, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Nchaw Ndah, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider.                                 Because

Ndah fails to raise any arguments that meaningfully challenge

the propriety of the Board’s denial of his motion to reconsider

in the argument section of his brief, we find that he has failed

to   preserve     any   issues     for    review.            See      Fed.     R.   App.     P.

28(a)(9)(A)       (“[T]he   argument       .     .    .    must       contain       .   .    .

appellant’s contentions and the reasons for them, with citations

to   the   authorities      and     parts       of    the    record       on    which      the

appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates     of    [Rule    28]    with     respect         to    a    particular       claim

triggers abandonment of that claim on appeal.”).                             Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See In re: Ndah (B.I.A. May 31, 2011).                      We dispense with

oral   argument      because      the    facts       and    legal       contentions        are

adequately    presented      in    the    materials          before      the    court       and

argument would not aid the decisional process.



                                                                         PETITION DENIED




                                            2